DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2020 and 2/5/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim1 is objected to because of the following informalities:  Line 13 of claim 1 currently reads “captured by a plurality of metering devices” but should read “captured by the plurality of metering devices”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1 and 3-60 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, Wilson et al. (US PGPub 2005/0125104) for example, teaches a method for analyzing power quality events in an electrical system (electrical power distribution system 10, see Fig. 1), comprising:
processing electrical measurement data from or derived from energy-related signals captured by a plurality of metering devices (sensors/meters 30, see Fig. 1) in the electrical system,
wherein the energy-related signals may include at least one of: voltage, current, energy, active power, apparent power, reactive power, harmonic voltages, harmonic currents, total voltage harmonic distortion, total current harmonic distortion, harmonic power, individual phase currents, three-phase currents, phase voltages, and line 
However, prior art fails to specifically disclose the method wherein the electrical measurement data from or derived from energy-related signals captured by the plurality of metering devices is processed to generate or update a plurality of dynamic tolerance curves, wherein each of the plurality of dynamic tolerance curves characterizes a response characteristic of the electrical system at a respective metering point of a plurality of metering points in the electrical system. Accordingly the present patent application is allowable over the prior art and therefore in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115